Title: 1774. Septr. 5. Monday.
From: Adams, John
To: 


       At Ten, The Delegates all met at the City Tavern, and walked to the Carpenters Hall, where they took a View of the Room, and of the Chamber where is an excellent Library. There is also a long Entry, where Gentlemen may walk, and a convenient Chamber opposite to the Library. The General Cry was, that this was a good Room, and the Question was put, whether We were satisfyed with this Room, and it passed in the Affirmative. A very few were for the Negative and they were chiefly from Pensylvania and New York.
       
       Then Mr. Lynch arose, and said there was a Gentleman present who had presided with great Dignity over a very respectable Society, greatly to the Advantage of America, and he therefore proposed that the Hon. Peytoun Randolph Esqr., one of the Delegates from Virginia, and the late Speaker of their House of Burgesses, should be appointed Chairman and he doubted not it would be unanimous.—The Question was put and he was unanimously chosen.
       Mr. Randolph then took the Chair, and the Commissions of the Delegates were all produced and read.
       Then Mr. Lynch proposed that Mr. Charles Thompson a Gentleman of Family, Fortune, and Character in this City should be appointed Secretary, which was accordingly done without opposition, tho Mr. Duane and Mr. Jay discovered at first an Inclination to seek further.
       Mr. Duane then moved that a Committee should be appointed, to prepare Regulations for this Congress. Several Gentlemen objected. I then arose and asked Leave of the President to request of the Gentleman from New York, an Explanation, and that he would point out some particular Regulations which he had in his Mind. He mentioned particularly the Method of voting—whether it should be by Colonies, or by the Poll, or by Interests.
       Mr. Henry then arose, and said this was the first general Congress which had ever happened—that no former Congress could be a Precedent—that We should have occasion for more general Congresses, and therefore that a precedent ought to be established now. That it would be great Injustice, if a little Colony should have the same Weight in the Councils of America, as a great one, and therefore he was for a Committee.
       Major Sullivan observed that a little Colony had its All at Stake as well as a great one.
       This is a Question of great Importance.—If We vote by Colonies, this Method will be liable to great Inequality and Injustice, for 5 small Colonies, with 100,000 People in each may outvote 4 large ones, each of which has 500,000 Inhabitants. If We vote by the Poll, some Colonies have more than their Proportion of Members, and others have less. If We vote by Interests, it will be attended with insuperable Difficulties, to ascertain the true Importance of each Colony.—Is the Weight of a Colony to be ascertained by the Number of Inhabitants merely—or by the Amount of their Trade, the Quantity of their Exports and Imports, or by any compound Ratio of both. This will lead us into such a Field of Controversy as will greatly perplex us. Besides I question whether it is possible to ascertain, at this Time, the Numbers of our People or the Value of our Trade. It will not do in such a Case, to take each other’s Words. It ought to be ascertained by authentic Evidence, from Records.
      